DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4, and 7-13 in the reply filed on December 28, 2020 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (English machine translation of CN 103007478 A) in view of Wang et al. (English machine translation of CN 102626547 A).
He teaches a fire extinguishing agent comprising water and other components such as sodium bicarbonate, urea, ammonium bicarbonate (ammonium hydrogen carbonate), and diammonium phosphate (diammonium hydrogen phosphate) (Pg. 1, ¶1; Pg. 3, ¶3).
He does not teach a specific embodiment comprising each of sodium bicarbonate, urea, ammonium bicarbonate (ammonium hydrogen carbonate), and diammonium phosphate (diammonium hydrogen phosphate).  However, He suggests that two or more of the compounds may be used together in the composition (Pg. 4, Lns. 12-13).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ each of the sodium bicarbonate, urea, ammonium bicarbonate (ammonium hydrogen carbonate), and diammonium phosphate (diammonium hydrogen phosphate) in the composition of He and would have been motivated to do so because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06).  
He does not teach the composition comprising ethylene glycol and a fluorocarbon surfactant.  However, Wang et al teaches a fire extinguishing composition comprising ethylene glycol and fluorocarbon surfactant ([0002]; [0008]).  He and Wang et al. are analogous art because they are concerned with the same field of endeavor, namely fire extinguishing compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the ethylene glycol and fluorocarbon surfactant of Wang et al. in the composition of He and would have been motivated to do so because Wang et al. teaches that the fluorocarbon surfactant reduces the surface tension of the water which allows the solution to penetrate quickly and have strong wettability, and the ethylene glycol reduces the freezing point of the composition allowing normal use and storage in a low temperature environment ([0009]).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, He in view of Wang et al. as set forth above renders obvious the compositions of claims 1 and 4.  However, neither He nor Wang et al. teach or render obvious the claimed amounts of the particular components.  Furthermore, He does not teach a two component system and teaches away from including solids that would react with teach other such as sodium bicarbonate and tartaric acid (Pg. 4, Lns 12-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 14, 2021